Case 1:18-cv-00317-JB-N Document 320 Filed 04/21/21 Page 1 of 3                      PageID #: 4126




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

  WILLIAM HEATH HORNADY,                              )
  CHRISTOPHER MILLER, and                             )
  TAKENDRIC STEWART, etc.,                            )
                                                      )
                  Plaintiffs,                         )   CASE NO.: 18-cv- 317-JB-N
                                                      )
  -vs-                                                )
                                                      )
                                                      )
  OUTOKUMPU STAINLESS USA, LLC,                       )
                                                      )
                  Defendant.




               PLAINTIFFS’ INITIAL SUMMARY OF OPPOSITION TO
                      MOTION TO SUBSTITUTE COUNSEL


         Defendant has filed a Motion to Substitute Counsel. (Doc. 319) Devin Dolive was

 courteous enough to contact Plaintiffs’ counsel in advance, which is legitimately appreciated.

 Plaintiffs have no choice but to oppose this motion. Plaintiffs state as follows:

         1.      There would be legitimate reason for concern about the effects of substitution of

 counsel at this stage no matter who the proposed substituted attorneys are, but the Defendant’s

 motion is specifically objectionable and problematic because the proposed substitute counsel firm

 is Burr & Forman.

         2.      On September 13, 2018 Plaintiffs filed an “Initial Submission Concerning Judicial

 Disqualification Issues.” (Doc. 33) The Court set a conference on September 17, 2018. (Doc.

 35) An audio recording is presumably available, but has not yet been obtained. The undersigned’s

 recollection is that Judge Beaverstock provided detailed information about the issues Plaintiffs had




                                                  1
Case 1:18-cv-00317-JB-N Document 320 Filed 04/21/21 Page 2 of 3                    PageID #: 4127




 raised. The Court may even have commented on the significance of Burr & Forman’s non-

 involvement in this case.

        3.      Judge Beaverstock invited the parties to advise the Court whether – in light of the

 information he provided – there was any objection to him presiding over the case. As the

 undersigned recalls, Judge Beaverstock made it very clear that he would recuse upon request.

 After consideration of the information Judge Beaverstock provided, and after actual consultation

 with each of the people who were then Plaintiffs, no objection was made.

        4.      Obviously, the analysis would have been different if the Burr & Forman firm

 represented Defendant.

        5.      The Defendant’s motion is filed very shortly after Judge Beaverstock’s oral

 comments about his intended rulings. Defendant’s motion creates a very significant, and very

 obvious, issue about potential recusal. That issue only exists if Burr & Forman attorneys are

 substitute counsel. Whether or not that is a part of Defendant’s motivation is impossible to know,

 but the potential issue of apparent impropriety is glaring.

        6.      Plaintiffs would ask the opportunity to submit further briefing on whatever schedule

 the Court provides for – all with the recognition that merely be filing its motion Defendant has

 ensured further delay in the proceedings.



                                               Respectfully submitted,

                                               HOLSTON, VAUGHAN &
                                               ROSENTHAL, LLC.

                                               By: /s/ Ian D. Rosenthal
                                               Ian D. Rosenthal – ROSEI6905
                                               Attorney for Plaintiffs
                                               P.O. Box 195
                                               Mobile, AL 36601

                                                   2
Case 1:18-cv-00317-JB-N Document 320 Filed 04/21/21 Page 3 of 3               PageID #: 4128




                                           (251) 432-8883 (office)
                                           (251) 432-8884 (fax)
                                           Email: idr@holstonvaughan.com


                                           SIMS LAW FIRM, LLC.

                                           Patrick H. Sims – SIMSP8145
                                           Attorney for Plaintiffs
                                           P.O. Box 7112
                                           Mobile, AL 36670
                                           (251) 725-1316 (office)
                                           Email: patrick@simslawfirm.net


                              CERTIFICATE OF SERVICE

        I hereby certify that I have on this the 21st day of April, 2021, electronically filed
 the foregoing with the Clerk of the Court using the CM/ECF system, which will send
 notification of such filing to the following:

                             Charles Powell, IV Esq.
                             Jennifer F. Swain, Esq.
                             LITTLER MENDELSON, P.C.
                             420 20th Street North, Suite 2300
                             Birmingham, Alabama 35203-3204

                             Sinead Daly, Esq.
                             LITTLER MENDELSON, P.C.
                             3344 Peachtree Road, N.E., Suite 1500
                             Atlanta, GA 30326

                             Devin Dolive, Esq.
                             Burr & Forman, LLP
                             420 North 20th Street – Suite 3400
                             Birmingham, Alabama 32503


                                           /s/ Ian Rosenthal
                                           OF COUNSEL




                                              3
